***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. JAMAAL COLTHERST
               (AC 41314)
                      Alvord, Suarez and Pellegrino, Js.

                                    Syllabus

The defendant, who had been convicted of numerous crimes in connection
   with the shooting of the victim, appealed to this court from the judgment
   of the trial court dismissing his motion to correct an illegal sentence.
   The defendant, who was seventeen years old at the time of the shooting,
   had been sentenced to a term of eighty-five years of imprisonment that
   was to run consecutively to a sentence of life imprisonment without
   the possibility of release that he was then serving as a result of a prior
   criminal incident. The defendant claimed that he was entitled to be
   resentenced because, inter alia, his original sentence constituted cruel
   and unusual punishment in violation of the state and federal constitu-
   tions in that the sentencing court imposed an effective life sentence
   without having first considered his age and the hallmark characteristics
   of youth. The trial court determined that it was precluded from granting
   the defendant’s motion to correct because our Supreme Court deter-
   mined in State v. Delgado (323 Conn. 801) that a juvenile defendant who
   received a sentence of more than ten years imprisonment and was
   eligible for parole following the passage of No. 15-84 of the 2015 Public
   Acts, which amended the statute (§ 54-125a) concerning parole eligibil-
   ity, could no longer allege a violation of Miller v. Alabama (567 U.S.
   460) on the basis of a sentencing court’s alleged failure to consider the
   defendant’s status as a youth. On appeal, the defendant claimed, inter
   alia, that his sentencing proceeding was merely an academic exercise
   that contravened the intent of the legislature in eliminating the availabil-
   ity of a capital felony for juvenile defendants and that he is still being
   harmed because he has never been afforded a sentencing proceeding
   in which the appropriate factors were considered. Held that the trial
   court properly dismissed the defendant’s motion to correct, as the sen-
   tence imposed on him could not be considered illegal because any
   alleged harm that resulted from the court’s failure to consider his youth
   and its attendant circumstances was remedied by his eligibility for parole
   pursuant to P.A. 15-84: despite the defendant’s claim that his two cases
   were heavily intertwined and that Delgado was inapplicable because it
   could be presumed that the sentencing court knew he previously had
   been sentenced to life without the possibility of release, our Supreme
   Court has made clear that § 54-125a provides an adequate remedy in
   that the Board of Pardons and Paroles, at the appropriate time, will
   consider, inter alia, his age and circumstances as of the date of his
   crimes; moreover, the defendant was not entitled to resentencing, our
   Supreme Court having determined in State v. Williams-Bey (333 Conn.
   468) that parole eligibility is sufficient to cure any state constitutional vio-
   lation.
       Argued November 18, 2020—officially released May 25, 2021

                              Procedural History

   Substitute information charging the defendant with
two counts each of the crimes of burglary in the first
degree, assault in the first degree, robbery in the first
degree and conspiracy to commit robbery in the first
degree, and with one count each of the crimes of kidnap-
ping in the first degree with a firearm, attempt to commit
murder, conspiracy to commit kidnapping in the first
degree with a firearm, conspiracy to commit burglary
in the first degree, conspiracy to commit assault in the
first degree, larceny in the first degree and conspiracy
to commit larceny in the first degree, brought to the
Superior Court in the judicial district of New Britain
and tried to the jury before Espinosa, J.; verdict and
judgment of guilty, from which the defendant appealed
to this court, Schaller, Bishop and Hennessy, Js., which
reversed the judgment in part and remanded the case
for further proceedings; thereafter, the court, Dewey,
J., dismissed the defendant’s motion to correct an illegal
sentence, and the defendant appealed to this court.
Affirmed.
  Michael W. Brown, for the appellant (defendant).
  Melissa E. Patterson, assistant state’s attorney, with
whom, on the brief, were Brian Preleski, state’s attor-
ney, and David Clifton, assistant state’s attorney, for
the appellee (state).
                           Opinion

   SUAREZ, J. The defendant, Jamaal Coltherst, appeals
from the judgment of the trial court dismissing his
motion to correct an illegal sentence. The defendant
claims that the court erred in dismissing his motion
to correct because his sentence constitutes cruel and
unusual punishment under the eighth amendment to
the United States constitution and article first, §§ 8 and
9, of the Connecticut constitution in light of the fact
that the criminal court imposed an effective sentence
of life imprisonment without having conducted an indi-
vidualized sentencing proceeding in which the court
would consider his age and the hallmark characteristics
of youth. We disagree and, accordingly, affirm the judg-
ment of the trial court.
   The following procedural history is relevant to this
appeal. In 2002, following a jury trial, the defendant
was convicted of the following offenses: kidnapping in
the first degree with a firearm in violation of General
Statutes § 53a-92a, burglary in the first degree in viola-
tion of General Statutes § 53a-101 (a) (1), burglary in
the first degree in violation of § 53a-101 (a) (2), attempt
to commit murder in violation of General Statutes
§§ 53a-49 and 53a-54a, assault in the first degree in
violation of General Statutes § 53a-59 (a) (1), assault
in the first degree in violation of § 53a-59 (a) (2), robbery
in the first degree in violation of General Statutes § 53a-
134 (a) (1), robbery in the first degree in violation of
§ 53a-134 (a) (2), conspiracy to commit robbery in the
first degree in violation of General Statutes §§ 53a-48
and 53a-134 (a) (1), conspiracy to commit robbery in
the first degree in violation of §§ 53a-48 and 53a-134
(a) (2), conspiracy to commit kidnapping in the first
degree with a firearm in violation of §§ 53a-48 and 53a-
92a, conspiracy to commit burglary in the first degree
in violation of §§ 53a-48 and 53a-101, conspiracy to com-
mit assault in the first degree in violation of §§ 53a-48
and 53a-59 (a) (1), larceny in the first degree in violation
of General Statutes § 53a-122 (a) (3) and conspiracy to
commit larceny in the first degree in violation of §§ 53a-
48 and 53a-122 (a) (3). State v. Coltherst, 87 Conn. App.
93, 95–96 n.1, 864 A.2d 869, cert. denied, 273 Conn. 919,
871 A.2d 371 (2005).
   This court’s decision affirming the judgment of con-
viction following the defendant’s direct appeal set forth
the facts underlying the offenses. ‘‘On October 19, 1999,
the defendant, [who was seventeen years old], Carl
Johnson and Rashad Smith were sitting in a stolen black
Honda Accord near 85 Wolcott Hill Road in Wethers-
field. The trio had smoked marijuana. Sometime after
darkness fell, the victim, Michael Clarke, returned to
Camilleri and Clarke Associates, Inc., the insurance bro-
kerage firm located there, of which he was an owner.
He had left his motor vehicle, a black Lincoln Mark VIII
valued at approximately $28,000, in the firm’s parking
lot. After the victim had been in the building for some
time, his dog began to bark, and so the victim went
outside. After the victim left the building, he was
accosted by the defendant and Johnson. The defendant
wore a red sweatshirt or parka. The victim was
instructed to turn over the keys to his vehicle. One of
the men pointed a gun at the victim, and told him to
go back into the building and to his office.
  ‘‘In the office, while one of the men continued to
point the gun at the victim, the other held the victim.
The defendant and Johnson took the victim’s laptop
computer and credit card. They threatened the victim
and ordered him to provide the access code for the
card so that they could use it to obtain cash. Johnson
took the computer while the defendant took the credit
card. The defendant and Johnson stated that they were
going to take the victim to the car, and after he protested
and resisted, he was struck twice in the face with the
gun. The victim was pushed outside, continued to strug-
gle with the two men and broke away from them before
being forced into the car. The victim started to flee and
called out for help, but was soon tackled by Johnson.
The victim then struggled with the defendant, who took
out a .22 caliber Beretta and shot the victim in the head.
The defendant and Johnson fled the scene in the victim’s
Lincoln while Smith drove the Honda Accord.
   ‘‘Oscar Rivera, a Wethersfield police officer, arrived
at the scene after being notified of the assault. He found
the victim lying on the ground in the parking lot, which
was otherwise empty. At that time, the victim was
responsive, but had suffered visible injuries. Medical
[personnel] subsequently transferred the victim to Hart-
ford Hospital for treatment. The victim was hospitalized
for nine to ten days and then was transferred to a
rehabilitation facility for an additional seven weeks of
therapy.
   ‘‘Leslie Higgins, an employee of United Services Auto-
mobile Association, the company that issued the vic-
tim’s credit card, testified that on the night of the shoot-
ing, there were several attempts at various automatic
teller machines to obtain cash with the card taken by
the defendant. The first three attempts were declined
due to an incorrect access code, and the fourth failed
as a result of an automatic [lockout] due to the previous
incorrect access codes. Higgins further testified that
the defendant’s card was used on October 21, 1999,
to make several purchases, totaling several hundred
dollars, at various stores in Manchester. Eventually,
a hold was placed on the account due to suspected
fraudulent activity.
  ‘‘On October 24, 1999, Sergeant Robert Whitty of the
Avon [P]olice [D]epartment stopped a black Honda
Accord carrying the defendant, Johnson, Smith and
Damion Kelly. A search of that vehicle revealed the
victim’s credit card, credit card receipts that matched
the victim’s credit card, items purchased with the vic-
tim’s credit card and a .22 caliber bullet that subse-
quently was determined to have been of the same cali-
ber used in the shooting. Additionally, after searching
the defendant’s residence, the police recovered a pair
of the defendant’s boots that were stained with the
victim’s blood, a computer case containing the victim’s
business card and a red jacket.’’ (Footnotes omitted.)
State v. Coltherst, supra, 87 Conn. App. 96–98.
   On June 10, 2002, the trial court, Espinosa, J., sen-
tenced the defendant to a term of eighty-five years of
incarceration to run consecutively to a sentence that
he was then serving as a result of a separate criminal
incident in East Hartford (East Hartford case) four days
prior to the incident underlying the charges in the pres-
ent case.1 At the time of sentencing in the present case,
the defendant already had been sentenced to a term of
life imprisonment without the possibility of release plus
seventy-one years in the East Hartford case. On direct
appeal in the present case, this court affirmed the judg-
ment of the trial court but remanded the case to the
trial court with direction for the court to merge the
‘‘conviction of the six conspiracy offenses and vacate
the sentences for five of them’’ on double jeopardy
grounds. Id., 113. Following the proceedings on remand,
the length of the total effective sentence remained
unchanged after the court merged the conviction of the
six conspiracy offenses.
   On November 17, 2017, the defendant filed a motion
to correct his sentence of eighty-five years in the present
case on the ground that the sentence imposed was
illegal. In his memorandum of law that was part of his
motion, the defendant alleged, inter alia, that his eighty-
five year sentence constituted cruel and unusual punish-
ment in violation of the state and federal constitutions
because, at sentencing, the court failed to consider his
status as a youth at the time of the commission of the
crimes. Specifically, the defendant alleged that the trial
court ‘‘understood that [he] was already subjected to
a life without the possibility of release sentence’’ in the
East Hartford case when it imposed his sentence and,
therefore, did not take into consideration his youth and
the attendant circumstances of youth. The defendant
argued that, under these particular circumstances, the
sentencing proceeding was a ‘‘mere academic exercise
. . . .’’ On that ground, he attempted to distinguish the
present case from other cases in which sentences
imposed on youthful offenders have been upheld, such
as State v. Boyd, 323 Conn. 816, 820–21, 151 A.3d 355
(2016) (defendant no longer had colorable claim under
Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L.
Ed. 2d 407 (2012), because he became eligible for parole
following enactment of Public Acts 2015, No. 15-84,
§ 1 (P.A. 15-84), and ‘‘consider[ation] of youth related
mitigating factors [is required] only if the sentencing
court imposes a sentence of life [or its equivalent] with-
out parole’’ (internal quotation marks omitted)), and
State v. Delgado, 323 Conn. 801, 810–11, 151 A.3d 345
(2016) (same).
   The court, Dewey, J., heard argument on the motion
on December 5, 2017. On December 7, 2017, the court
dismissed the defendant’s motion on the basis of P.A.
15-84, codified at General Statutes § 54-125a,2 our
Supreme Court’s holding in State v. Delgado, supra,
323 Conn. 810–11, and this court’s decision in State v.
Williams-Bey, 167 Conn. App. 744, 747, 144 A.3d 467
(2016), aff’d, 333 Conn. 468, 215 A.3d 711 (2019). The
court noted that it was precluded from granting the
defendant’s motion under Delgado because Delgado
established that a juvenile defendant who received a
sentence of more than ten years of incarceration and
is eligible for parole could no longer allege a Miller
violation that was based on a sentencing court’s alleged
failure to consider the defendant’s status as a youth,
given that the enactment of P.A. 15-84 made such defen-
dants eligible for parole. Thus, the court reasoned,
Miller was inapplicable because it applied to juveniles
who were sentenced to life imprisonment, or its func-
tional equivalent, without the possibility of release. On
January 29, 2018, the defendant filed the present
appeal.3
   On September 20, 2018, this court entered an order,
sua sponte, staying all remaining briefing in the present
appeal pending our Supreme Court’s disposition of
State v. Williams-Bey, 333 Conn. 468, 215 A.3d 711
(2019), and State v. McCleese, 333 Conn. 378, 215 A.3d
1154 (2019). On August 23, 2019, our Supreme Court
issued its decisions in Williams-Bey and McCleese. This
court then ordered the parties to address the impact
of Williams-Bey and McCleese on this appeal in the
state’s brief and in the defendant’s reply brief. We will
set forth additional facts and procedural history where
necessary.
   On appeal, the defendant reiterates his argument that
the circumstances of his case make Delgado inapplica-
ble. The defendant argues that his sentencing proceed-
ing resembled a sentencing proceeding for a capital
felony, which contravened the intent of the legislature
in eliminating the availability of a capital ‘‘felony for
juvenile defendants.’’ Additionally, the defendant
argues that, because the court had knowledge of his
initial sentence of life without the possibility of parole
in the East Hartford case, the sentencing in the present
case was merely an ‘‘academic exercise’’ and, therefore,
he is still being harmed because he has never been
afforded a sentencing proceeding in which the appro-
priate factors were taken into consideration. Moreover,
relying on the fact that the initial sentence of life without
the possibility of parole in the East Hartford case was
changed to a term of eighty years of incarceration after
the defendant’s motion to correct in that case was
granted; see footnote 1 of this opinion; the defendant
argues that the present case requires resentencing for
the reason that the East Hartford case and this case
are ‘‘heavily’’ intertwined.4
  In response, the state argues that the court correctly
dismissed the defendant’s motion to correct an illegal
sentence because the defendant failed to raise a color-
able claim that is within the scope of Practice Book § 43-
22.5 Particularly, the state argues that Supreme Court
precedent requires us to conclude that the defendant’s
sentence does not violate the federal constitution
because our Supreme Court in State v. Williams-Bey,
supra, 333 Conn. 474, determined that, if a juvenile
offender is eligible for parole, a court has no jurisdiction
to hear a motion to correct an illegal sentence that is
based on an alleged Miller violation.6 We agree with
the state.
   We begin by setting forth the standard of review and
governing legal principles. ‘‘We apply plenary review in
addressing this question of law.’’ State v. Delgado, supra,
323 Conn. 810. ‘‘An illegal sentence is essentially one
[that] either exceeds the relevant statutory maximum
limits, violates a defendant’s right against double jeop-
ardy, is ambiguous, or is inherently contradictory. . . .
Sentences imposed in an illegal manner have been
defined as being within the relevant statutory limits but
. . . imposed in a way which violates the defendant’s
right . . . to be addressed personally at sentencing and
to speak in mitigation of punishment . . . or his right
to be sentenced by a judge relying on accurate informa-
tion or considerations solely in the record . . . .’’
(Internal quotation marks omitted.) State v. Williams-
Bey, supra, 167 Conn. App. 760.
   ‘‘In Miller v. Alabama, [supra, 567 U.S. 460], the
United States Supreme Court held that the [e]ighth
[a]mendment [to the federal constitution, which prohib-
its cruel and unusual punishment] forbids a sentencing
scheme that mandates life in prison without possibility
of parole for juvenile offenders. . . . Our Supreme
Court has interpreted Miller to [prohibit] a trial court
from sentencing a juvenile convicted of murder to life
imprisonment without parole unless the court has con-
sidered youth related mitigating factors . . . .’’ (Cita-
tion omitted; internal quotation marks omitted.) Watts
v. Commissioner of Correction, 194 Conn. App. 558,
571, 221 A.3d 829 (2019), cert. denied, 334 Conn. 919,
222 A.3d 514 (2020).
   ‘‘In response to the Miller decision, the legislature
enacted [P.A. 15-84], which was later codified in . . .
§ 54-125a (f) and that provides parole eligibility for juve-
nile offenders who are serving a sentence of greater
than ten years of incarceration.
  ‘‘Subsequently, our Supreme Court addressed Miller
and, in a series of cases [such as Delgado], first held
that a juvenile offender serving a life sentence of impris-
onment, or its functional equivalent, without the possi-
bility of parole can no longer make a colorable claim
that his or her sentence is illegal under the eighth
amendment to the United States constitution and
Miller—even if the trial court failed to consider the
mitigating factors of youth—because juvenile offenders
are now eligible for parole under P.A. 15-84. State v.
Delgado, supra, 323 Conn. 809–12.
  ‘‘In McCleese, [t]he defendant was seventeen years
old when he and a partner shot and killed one victim
and injured another. . . . The defendant received a
total effective sentence of eighty-five years of imprison-
ment without eligibility for parole . . . . [T]here [was]
no express reference in the record that [the sentencing
court] specifically considered youth as a mitigating fac-
tor, which, at the time, was not a constitutional require-
ment. . . .
   ‘‘Following our Supreme Court’s post-Miller deci-
sions, the defendant in McCleese filed a motion to cor-
rect an illegal sentence. He grounded his claims in the
eighth amendment and article first, §§ 8 and 9, of the
state constitution. . . . These claims required our
Supreme Court to consider whether the legislature may
remedy the constitutional violation with parole eligibil-
ity. . . . Our Supreme Court held that parole eligibility
under P.A. 15-84, § 1, is an adequate remedy for a Miller
violation under our state constitution just as it is under
the federal constitution.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) Watts v.
Commissioner of Correction, supra, 194 Conn. App.
571–72.
   Moreover, our Supreme Court established in Wil-
liams-Bey that ‘‘parole eligibility under § 54-125a (f)
adequately remedied any Miller violation under the
Connecticut constitution, noting that, because the
defendant in Williams-Bey was parole eligible, he was
not entitled to resentencing under the state constitu-
tion.’’ Id., 573–74. In essence, the court in Williams-
Bey determined that, even if a court fails to consider
expressly ‘‘the youth related factors required by the
United States constitution for cases involving juveniles
who have been sentenced to life imprisonment without
the possibility of release’’; (internal quotation marks
omitted) id., 573; parole eligibility under § 54-125a (f)7
is sufficient to cure ‘‘any state constitutional violation
. . . .’’8 (Internal quotation marks omitted.) Id.
  In an attempt to distinguish the present case from
Delgado, McCleese and Williams-Bey, the defendant
argues that, unlike the circumstances at issue in those
cases, in the present case, we may presume that the
sentencing court was affected by its knowledge of his
prior sentence of life without the possibility of release
that was imposed in the East Hartford case and, thus,
that it did not consider the appropriate factors concern-
ing his status as a youth. That argument is unpersuasive
because ‘‘[o]ur Supreme Court precedent in Delgado,
Williams-Bey and McCleese makes clear that, in light
of § 54-125a, [a defendant] can no longer prevail on a
claim that his sentence was imposed in an illegal man-
ner when a court fails to consider the mitigating factors
of youth when imposing the equivalent of a life sentence
because § 54-125a currently provides an adequate rem-
edy.’’ Id., 574. In the present case, the defendant is
eligible for parole pursuant to § 54-125a and, therefore,
the ‘‘panel of the Board of Pardons and Paroles for the
institution in which’’ the defendant is confined; General
Statutes § 54-125a (f) (1); will, at the appropriate time,
consider the defendant’s ‘‘background and history, as
demonstrated by factors, including, but not limited to
. . . the age and circumstances of [the defendant] as
of the date of the commission of the crime or crimes
. . . .’’ (Emphasis added.) General Statutes § 54-125a
(f) (4) (C).
  Thus, the defendant’s claim that his youth was not
considered at sentencing is unavailing, as any alleged
harm has been remedied by § 54-125a, as delineated in
Watts v. Commissioner of Correction, supra, 194 Conn.
App. 574. Therefore, the sentence imposed on the defen-
dant cannot be considered an illegal sentence. Accord-
ingly, the court properly dismissed the defendant’s
motion to correct an illegal sentence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In the East Hartford case, ‘‘[t]he defendant and Johnson had stolen [a]
car in East Hartford and, on October 15, 1999, after committing several
additional crimes, Johnson shot and killed Kyle Holden. . . . As a result
of his participation in that criminal activity, the defendant was sentenced
to a total effective term of life imprisonment without the possibility of release
followed by seventy-one years [of] imprisonment.’’ (Citation omitted.) State
v. Coltherst, supra, 87 Conn. App. 96 n.2. After the decision of the United
States Supreme Court in Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012), the defendant filed a motion to correct an illegal
sentence in the East Hartford case, seeking to have his sentence of life
without the possibility of release vacated and a resentencing in accordance
with the principles enunciated in Miller. The court, Dewey, J., granted the
defendant’s motion to correct on May 23, 2017, vacated the sentence of life
without the possibility of release plus seventy-one years, and resentenced
him to a total effective term of eighty years of incarceration. The resentencing
in the East Hartford case occurred after the defendant was sentenced in
the present matter.
   2
     See footnote 7 of this opinion.
   3
     During oral argument before this court, the defendant abandoned his
argument, as set forth in his appellate brief, that Delgado and its progeny
were wrongly decided and that ‘‘the opportunity to apply for parole does
not provide an adequate and satisfactory remedy to the imposition of a
cruel and unusual punishment in violation of Miller [v. Alabama, supra, 567
U.S. 460].’’ Accordingly, we need not address the merits of that aspect of
his claim.
   4
     We note that the defendant raises a number of additional arguments in
support of his claim that the court improperly denied his motion to correct.
He claims that the court improperly imposed an effective life sentence
solely for the ‘‘ ‘satisfaction’ ’’ of the victim. He also claims that the court’s
imposition of an eighty-five year sentence for a nonhomicide offense is
inappropriate for a juvenile defendant. Additionally, the defendant claims
that the ‘‘circumstances of his initial sentencing render[ed] the sentencing
outcome so unreliable as to run afoul of [his] right to due process under
the fourteenth amendment to the United States constitution, and article
[first], §§ 8 and 9, of the Connecticut constitution.’’ The defendant roots his
due process claim in what he alleges was an unreliable sentence. Finally,
the defendant for the first time, in his reply brief, also claims that the court
improperly failed to undertake any individualized consideration of him at
the time of sentencing because the court’s sentence was based on the
incorrect premise that the sentence imposed would be of no consequence
in light of the fact that, in the East Hartford case, he had received a sentence
of life without the possibility of release. None of these grounds was raised
before the trial court in connection with the defendant’s motion to correct
and, consequently, the court did not address them in its ruling on the motion
to correct. We will not consider them here.
   ‘‘It is axiomatic that issues not properly raised before the trial court
ordinarily will not be considered on appeal.’’ State v. Benedict, 313 Conn.
494, 505, 98 A.3d 42 (2014); see also Practice Book § 60-5. To the extent
that the defendant seeks to prevail with respect to these unpreserved claims
under the bypass doctrine of State v. Golding, 213 Conn. 233, 239–40, 567
A.2d 823 (1989), as modified by In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (2015), we observe that they are not amenable to Golding review.
‘‘Golding is a narrow exception to the general rule that an appellate court
will not entertain a claim that has not been raised in the trial court. The
reason for the rule is obvious: to permit a party to raise a claim on appeal
that has not been raised at trial—after it is too late for the trial court or the
opposing party to address the claim—would encourage trial by ambuscade,
which is unfair to both the trial court and the opposing party. . . . Golding
strikes an appropriate balance between . . . competing interests: the defen-
dant may raise . . . a [meritorious] constitutional claim on appeal, and the
appellate tribunal will review it, but only if the trial court record is adequate
for appellate review.’’ (Internal quotation marks omitted.) State v. Elson,
311 Conn. 726, 749, 91 A.3d 862 (2014).
   ‘‘This court [however] previously has concluded that Golding review is
not warranted [when] a defendant, on appeal, raises a challenge to the
legality of his sentence that was not presented in his underlying motion to
correct. . . . Our reason for this determination rests on the notion that the
judicial authority to consider a motion to correct an illegal sentence lies
with the trial court and not with an appellate court. . . . Specifically, in
[State v. Starks, 121 Conn. App. 581, 591–92, 997 A.2d 546 (2010)], this court
noted that [t]he judicial authority may at any time correct an illegal sentence
. . . . Our Supreme Court has interpreted the term judicial authority, as
used in Practice Book § 43-22, to refer to the trial court, not the appellate
courts of this state. . . . Furthermore, the defendant has the right, at any
time, to file a motion to correct an illegal sentence and raise [his unpreserved]
claim[s] before the trial court.’’ (Citations omitted; emphasis omitted; inter-
nal quotation marks omitted.) State v. Rivera, 177 Conn. App. 242, 277, 172
A.3d 260 (2017), cert. denied, 333 Conn. 937, 218 A.3d 1046 (2019). As such,
Golding review is unwarranted in the present case. See id., 278.
   5
     General Statutes § 43-22 provides that ‘‘[t]he judicial authority may at
any time correct an illegal sentence or other illegal disposition, or it may
correct a sentence imposed in an illegal manner or any other disposition
made in an illegal manner.’’
   6
     As noted previously, Miller established that a juvenile offender cannot
be sentenced to life imprisonment, or its equivalent, without the possibility
of parole unless there is a consideration of ‘‘youth related mitigating factors
. . . .’’ State v. Boyd, supra, 323 Conn. 821.
   7
     General Statutes § 54-125a (f) provides in relevant part that ‘‘(1) . . . a
person convicted of one or more crimes committed while such person was
under eighteen years of age, who is incarcerated on or after October 1,
2015, and who received a definite sentence or total effective sentence of
more than ten years for such crime or crimes prior to, on or after October
1, 2015, may be allowed to go at large on parole in the discretion of the
panel of the Board of Pardons and Paroles for the institution in which such
person is confined, provided (A) if such person is serving a sentence of
fifty years or less, such person shall be eligible for parole after serving sixty
per cent of the sentence or twelve years, whichever is greater, or (B) if
such person is serving a sentence of more than fifty years, such person
shall be eligible for parole after serving thirty years. . . .
   ‘‘(2) The board shall apply the parole eligibility rules of this subsection
only with respect to the sentence for a crime or crimes committed while a
person was under eighteen years of age. . . .
   ‘‘(3) Whenever a person becomes eligible for parole release pursuant to
this subsection, the board shall hold a hearing to determine such person’s
suitability for parole release. . . .
   ‘‘(4) After such hearing, the board may allow such person to go at large
on parole with respect to any portion of a sentence that was based on a
crime or crimes committed while such person was under eighteen years of
age if the board finds that such parole release would be consistent with the
factors set forth in subdivisions (1) to (4), inclusive, of subsection (c) of
section 54-300 and if it appears, from all available information, including,
but not limited to, any reports from the Commissioner of Correction, that
(A) there is a reasonable probability that such person will live and remain
at liberty without violating the law, (B) the benefits to such person and
society that would result from such person’s release to community supervi-
sion substantially outweigh the benefits to such person and society that
would result from such person’s continued incarceration, and (C) such
person has demonstrated substantial rehabilitation since the date such crime
or crimes were committed considering such person’s character, background
and history, as demonstrated by factors, including, but not limited to, such
person’s correctional record, the age and circumstances of such person as
of the date of the commission of the crime or crimes, whether such person
has demonstrated remorse and increased maturity since the date of the
commission of the crime or crimes, such person’s contributions to the
welfare of other persons through service, such person’s efforts to overcome
substance abuse, addiction, trauma, lack of education or obstacles that such
person may have faced as a child or youth in the adult correctional system,
the opportunities for rehabilitation in the adult correctional system and the
overall degree of such person’s rehabilitation considering the nature and
circumstances of the crime or crimes.
   ‘‘(5) After such hearing, the board shall articulate for the record its decision
and the reasons for its decision. If the board determines that continued
confinement is necessary, the board may reassess such person’s suitability
for a new parole hearing at a later date to be determined at the discretion
of the board, but not earlier than two years after the date of its decision.
. . .’’ (Emphasis added.)
   8
     Our Supreme Court ‘‘has interpreted Miller to apply not only to manda-
tory sentences for the literal life of the offender, but also to discretionary
sentences and sentences that result in imprisonment for the ‘functional
equivalent’ of an offender’s life.’’ State v. Williams-Bey, supra, 333 Conn.
471–72. Thus, Miller applies to the sentence imposed on the defendant in
the present case because he was sentenced to a term of eighty-five years
of incarceration.